The issue raised on this appeal is whether the amount of interest due the plaintiff could be limited on the ground that the respondents were prejudiced by the delay of the plaintiffs predecessor in prosecuting the action. This very issue was considered and rejected by this Court as a remaining contention when the matter was last before us (see LDV Enters. v Puma, 285 AD2d 628). Thus, that ruling became the law of the case and the amount of interest due cannot be limited on the ground that the respondents were prejudiced by the delay in prosecution (see Prato v Vigliotta, 211 AD2d 214; New York TRW Tit. Ins. v Wade’s Canadian Inn & Cocktail Lounge, 255 AD2d 823). Prudenti, P.J., Feuerstein, Luciano and Schmidt, JJ., concur.